ON REHEARING.
Hooker, J.
The evidence in this case clearly shows that, had the plaintiff taken the trouble to look as he approached the track, he must have seen the car that struck him, in time to have avoided it. It is a logical and'necessary deduction from the established facts in the case, and, being so, the court properly directed a verdict for the defendant.
Our former judgment, and that of the learned circuit judge, are therefore affirmed.
Grant, O. J., and Long, J., concurred with Hooker, J.